Citation Nr: 1753530	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to July 27, 2012 and in excess of 50 percent thereafter for service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Marine Corps from July 2002 to February 2003 and from June 2004 to May 2005.  The Veteran had overseas service in Iraq and is a recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision which granted service connection for PTSD and assigned a 30 percent disability rating effective September 13, 2010.  

In a May 2016 rating decision, the RO increased the Veteran's disability rating to 50 percent effective July 27, 2012.  In a September 2017 rating decision, the RO granted an earlier effective date of June 27, 2012, in accordance with the Board's February 2017 remand instructions.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously remanded for additional development in February 2017 and is now again before the Board for appellate consideration.  Regrettably, the case must once again be remanded for further development.


REMAND

In accordance with the Board's February 2017 remand instructions, the Veteran was afforded a VA examination in March 2017 in order to assess the severity of his service-connected PTSD.  The examiner diagnosed both PTSD and "alcohol use moderate."  He stated that it was possible to differentiate what symptoms are attributable to each diagnosis, then later wrote, "[t]he PTSD and the alcohol use moderate are both responsible for 50% each of the veteran's current disability."  The examiner offered little in the way of an explanation for this statement and did not address whether there is a relationship between the two diagnoses, despite noting that the Veteran "is more likely than not self treating his PTSD by drinking."  The examiner made other seemingly inconsistent statements; for example, the examiner noted that the Veteran suffered a concussion as a result of exposure to an in-service improvised explosive device (IED) blast, but stated that the Veteran did not have a diagnosed traumatic brain injury (TBI).  Moreover, the examiner stated at one point that the Veteran "has never been suicidal," but then later wrote that the Veteran "has sad and suicidal feeling (sic) at times."  

In August 2017, the RO requested another VA examination, specifically seeking clarification as to whether or not there is a clinical association between the March 2017 examiner's PTSD and "alcohol use moderate."  However correspondence associated with the claims file shortly thereafter indicates the request was cancelled because it was submitted improperly.  The RO did not resubmit the request, but instead issued a supplemental statement of the case (SSOC) denying the Veteran's claim.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  In this case, for the reasons outlined above, the VA examination obtained by VA pursuant to the Board's February 2017 remand order does not adequately assess the nature and severity of the Veteran's disability.  Consequently, the Veteran must be afforded a new exam in order to ensure there is a complete record upon which to decide his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (where VA has undertaken to provide examinations, the examinations must be adequate).  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already associated with the claims file.  As the record includes an article of returned mail, verify the Veteran's current mailing address and contact information.

2.  Then, schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD.  The Veteran's claims file should be made available to and reviewed by the examiner, and the report should note such review.  If any additional mental health conditions are diagnosed, the examiner should address whether there is any clinical association between the condition(s) and the Veteran's PTSD.

3.  Finally, readjudicate the appeal.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the appeal to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






